DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/21/2020 & 5/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-10, 13, & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. (US Patent Application Publication # 2018/0294090).
Regarding Claim 1, Nishikawa discloses an inductor component (i.e. coil component 10) comprising: 
first and second inductor wiring lines (i.e. planar spiral conductors 21 & 22) that are arranged inside a magnetic layer (i.e. magnetic layers 11 & 12) and along which a current flows in a common direction between first end portions (i.e. outer peripheral ends 21a & 22a) of the first and second inductor wiring lines that are on one side and second end portions (i.e. inner peripheral ends 21b & 22b) of the first and second inductor wiring lines that are on another side in extension directions of the inductor wiring lines; 
a first vertical wiring line (i.e. through-hole conductor 41) that is connected to the first end portion of the first inductor wiring line, penetrates through the magnetic layer, and is exposed at an outer surface of the magnetic layer; 
a second vertical wiring line (i.e. through-hole conductor 43) that is connected to the second end portion of the first inductor wiring line, is connected to the second end portion of the second inductor wiring line, penetrates through the magnetic layer, and is exposed at the outer surface of the magnetic layer; and 
a third vertical wiring line (i.e. through-hole conductor 42) that is connected to the first end portion of the second inductor wiring line, penetrates through the magnetic layer, and is exposed at the outer surface of the magnetic layer (Fig. 1-6, 8; Abstract; Paragraph 0032-0052).

Regarding Claim 8, Nishikawa discloses that the first inductor wiring line and the second inductor wiring line (i.e. planar spiral conductors 21 & 22) are arranged in different layers (i.e. insulating layers 31-33) from each other, and 
the second vertical wiring line (i.e. through-hole conductor 43) is arranged in a layer that is located between the layer in which the first inductor wiring line is arranged and the layer in which the second inductor wiring line is arranged (Fig. 1-6, 8; Abstract; Paragraph 0032-0052).

Regarding Claim 9, Nishikawa discloses that the first inductor wiring line and the second inductor wiring line (i.e. planar spiral conductors 21 & 22) each include a wiring line body, a first pad (i.e. outer peripheral ends 21a & 22a) that is connected to the wiring line body and is configured as the first end portion of the inductor wiring line, and a second pad (i.e. inner peripheral ends 21b & 22b) that is connected to the wiring line body and is configured as the second end portion of the inductor wiring line, and 
a length of the wiring line body of the first inductor wiring line and a length of the wiring line body of the second inductor wiring line are identical (Fig. 1-6, 8; Abstract; Paragraph 0032-0052). The planar spiral conductors are shown to be identical thus their lengths would be the same.

Regarding Claim 10, Nishikawa discloses that the first inductor wiring line and the second inductor wiring line (i.e. planar spiral conductors 21 & 22) each include a wiring line body, a first pad (i.e. outer peripheral ends 21a & 22a) that is connected to the wiring line body and is configured as the first end portion of the inductor wiring line, and a second pad (i.e. inner peripheral ends 21b & 22b) that is connected to the wiring line body and is configured as the second end portion of the inductor wiring line, and 
a length of the wiring line body of the first inductor wiring line and a length of the wiring line body of the second inductor wiring line are different from each other (Fig. 1-6, 8; Abstract; Paragraph 0032-0052). In the case that connecting conductor 23 is not connected, the lengths of the two spiral conductors would be different.

Regarding Claim 13, Nishikawa discloses that at least part of an outer surface of each of the first inductor wiring line and the second inductor wiring line (i.e. planar spiral conductors 21 & 22) is covered by an insulating resin (i.e. insulating layers 31-33) having a higher insulating property than the first inductor wiring line and the second inductor wiring line (Fig. 1-6, 8; Abstract; Paragraph 0051, 0067-0068).

Regarding Claim 19, Nishikawa discloses an inductor component mounted substrate comprising: 
an inductor component (i.e. coil component 10); and 
a substrate (i.e. printed circuit board) on which the inductor component is mounted; 
wherein the inductor component includes 
first and second inductor wiring lines (i.e. planar spiral conductors 21 & 22) that are arranged inside a magnetic layer (i.e. magnetic layers 11 & 12) and along which a current flows in a common direction between first end portions (i.e. outer peripheral ends 21a & 22a) of the first and second inductor wiring lines that are on one side and second end portions (i.e. inner peripheral ends 21b & 22b) of the first and second inductor wiring lines that are on another side in extension directions of the inductor wiring lines; 
a first vertical wiring line (i.e. through-hole conductor 41) that is connected to the first end portion of the first inductor wiring line, penetrates through the magnetic layer, and is exposed at an outer surface of the magnetic layer; 
a second vertical wiring line (i.e. through-hole conductor 43) that is connected to the second end portion of the first inductor wiring line, is connected to the second end portion of the second inductor wiring line, penetrates through the magnetic layer, and is exposed at the outer surface of the magnetic layer; and 
a third vertical wiring line (i.e. through-hole conductor 42) that is connected to the first end portion of the second inductor wiring line, penetrates through the magnetic layer, and is exposed at the outer surface of the magnetic layer
the substrate includes 
a first input wiring line to which an input voltage is applied, 
a second input wiring line to which the input voltage is applied, and 
an output wiring line to which an output voltage that is lower than the input voltage is applied, 
the first input wiring line is connected to the first vertical wiring line, 
the second input wiring line is connected to the third vertical wiring line, and 
the output wiring line is connected to the second vertical wiring line (Fig. 1-6, 8; Abstract; Paragraph 0032-0052, 0054). The wiring lines in the substrate would inherently be included in the printed circuit board disclosed by Nishikawa onto which coil component 10 would be mounted. Nishikawa states that through-hole conductors 41 & 42 are considered an input side and would therefore be connected to an input voltage.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 14, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US Patent Application Publication # 2018/0294090) in view of Yosui (Japanese Patent Publication # JP2017199774).
Regarding Claim 2, Nishikawa does not explicitly disclose that the first inductor wiring line and the second inductor wiring line are arranged inside the same layer, and 
the second end portion of the first inductor wiring line is also the second end portion of the second inductor wiring line. 
Yosui teaches that the first inductor wiring line (i.e. coil 2A) and the second inductor wiring line (i.e. coil 2B) are arranged inside the same layer (Fig. 1-6; Paragraphs 0019-0025).
Yosui teaches that the coils are arranged inside the same layer. The first inductor wiring line and the second inductor wiring line can be moved to be arranged within the same layer according to the needs of the component design and/or the designer. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to arrange the first inductor wiring line and the second inductor wiring line within the same layer in Nishikawa, as taught by Yosui, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding Claim 7, Nishikawa discloses that the second vertical wiring line (i.e. through-hole conductor 43) is located nearer a center of the layer of the first inductor wiring line than the first end portion of the first inductor wiring line and the first end portion of the second inductor wiring line when viewed in a direction perpendicular to the layer of the first inductor wiring line (Fig. 4, 5, 8). Alternatively, the second vertical wiring line can be moved nearer to the center of the layer according to the needs of the component design and/or the designer. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to move the second vertical wiring line to the claimed location, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding Claim 14, Nishikawa does not explicitly disclose a third inductor wiring line that is arranged inside the magnetic layer and along which a current flows in the common direction as in the first and second inductor wiring lines between a first end portion of the third inductor wiring line that is on one side and a second end portion of the third inductor wiring line that is on the other side in the extension direction of the third inductor wiring line; and 
a fourth vertical wiring line that is connected to the first end portion of the third inductor wiring line, that penetrates through the magnetic layer, and is exposed at the outer surface of the magnetic layer; 
wherein the second vertical wiring line is connected to the second end portion of the third inductor wiring line.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have another inductor wiring line and vertical wiring line beyond the two in Nishikawa, in order to obtain a desired inductance value and since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 16, Nishikawa does not explicitly disclose that the first inductor wiring line and the second inductor wiring line are arranged inside the same layer, and 
the second end portion of the first inductor wiring line is also the second end portion of the second inductor wiring line. 
Yosui teaches that the first inductor wiring line (i.e. coil 2A) and the second inductor wiring line (i.e. coil 2B) are arranged inside the same layer (Fig. 1-6; Paragraphs 0019-0025).

Claims 3, 5, 6, 11, 12, 15, 17, 18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US Patent Application Publication # 2018/0294090).
Regarding Claim 3, Nishikawa does not explicitly disclose a third inductor wiring line that is arranged inside the magnetic layer and along which a current flows in the common direction as in the first and second inductor wiring lines between a first end portion of the third inductor wiring line that is on one side and a second end portion of the third inductor wiring line that is on the other side in the extension direction of the third inductor wiring line; and 
a fourth vertical wiring line that is connected to the first end portion of the third inductor wiring line, that penetrates through the magnetic layer, and is exposed at the outer surface of the magnetic layer; 
wherein the second vertical wiring line is connected to the second end portion of the third inductor wiring line.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have another inductor wiring line and vertical wiring line beyond the two in Nishikawa, in order to obtain a desired inductance value and since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 5, Nishikawa does not explicitly disclose a third inductor wiring line that is arranged inside the magnetic layer and along which a current flows in the common direction as in the first and second inductor wiring lines between a first end portion of the third inductor wiring line that is on one side and a second end portion of the third inductor wiring line that is on another side in the extension direction of the third inductor wiring line; 
a fourth vertical wiring line that is connected to the first end portion of the third inductor wiring line, that penetrates through the magnetic layer, and that is exposed at the outer surface of the magnetic layer; and 
a fifth vertical wiring line that is connected to the second end portion of the third inductor wiring line, that penetrates through the magnetic layer, and that is exposed at the outer surface of the magnetic layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have another inductor wiring line and vertical wiring line beyond the two in Nishikawa, in order to obtain a desired inductance value and since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 6, Nishikawa does not explicitly disclose that there are a plurality of each of the third inductor wiring line and the fourth vertical wiring line. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have another inductor wiring line and vertical wiring line beyond the two in Nishikawa, in order to obtain a desired inductance value and since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 11, Nishikawa does not explicitly disclose that a number of turns of each of the first inductor wiring line and the second inductor wiring line is less than 1.0 turns. However, Nishikawa states that the number of turns is not particularly limited. The turns of the inductor wiring lines or spiral conductors can be selected by the designer according to the needs of the component. It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the number of turns for the spiral conductors be less than 1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to make the number of turns for the spiral conductors be less than 1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 12, Nishikawa discloses that the magnetic layer (i.e. magnetic layer 12) includes a resin and a metal magnetic powder (i.e. ferrite powder or metal magnetic powder) (Paragraph 0033).
Nishikawa does not explicitly disclose a minimum distance between the first end portions is greater than or equal to 20 times an average particle diameter of the metal magnetic powder.
Making a minimum distance between the first end portions greater than or equal to 20 times an average particle diameter of the metal magnetic powder can be done by the designer according to the needs of the component. It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a minimum distance between the first end portions greater than or equal to 20 times an average particle diameter of the metal magnetic powder, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to a minimum distance between the first end portions greater than or equal to 20 times an average particle diameter of the metal magnetic powder, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been an obvious matter of design choice to make a minimum distance between the first end portions greater than or equal to 20 times an average particle diameter of the metal magnetic powder, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 15, Nishikawa discloses an inductor component (i.e. coil component 10) comprising: 
first and second inductor wiring lines (i.e. planar spiral conductors 21 & 22) that are arranged inside a magnetic layer (i.e. magnetic layers 11 & 12) and along which a current flows in a common direction between first end portions (i.e. outer peripheral ends 21a & 22a) of the first and second inductor wiring lines that are on one side and second end portions (i.e. inner peripheral ends 21b & 22b) of the first and second inductor wiring lines that are on another side in extension directions of the inductor wiring lines; 
a first vertical wiring line (i.e. through-hole conductor 41) that is connected to the first end portion of the first inductor wiring line, penetrates through the magnetic layer, and is exposed at an outer surface of the magnetic layer; 
a second vertical wiring line (i.e. through-hole conductor 43) that is connected to the second end portion of the first inductor wiring line, penetrates through the magnetic layer, and is exposed at the outer surface of the magnetic layer; 
a third vertical wiring line (i.e. through-hole conductor 42) that is connected to the first end portion of the second inductor wiring line, penetrates through the magnetic layer, and is exposed at the outer surface of the magnetic layer; 
a first outer terminal that is connected to a part of the first vertical wiring line that is exposed at the outer surface of the magnetic layer; 
a second outer terminal that is connected to a part of the second vertical wiring line that is exposed at the outer surface of the magnetic layer, and is connected to the fourth vertical wiring line; and 
a third outer terminal that is connected to a part of the third vertical wiring line that is exposed at the outer surface of the magnetic layer (Fig. 1-6, 8; Abstract; Paragraph 0032-0052, 0059, 0074). Nishikawa states that coil component 10 has three external terminals.
Nishikawa does not explicitly disclose a fourth vertical wiring line that is connected to the second end portion of the second inductor wiring line, penetrates through the magnetic layer, and is exposed at the outer surface of the magnetic layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have another vertical wiring line beyond the three in Nishikawa, in order to obtain a desired inductance value and since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 17, Nishikawa does not explicitly disclose a third inductor wiring line that is arranged inside the magnetic layer and along which a current flows in the common direction as in the first and second inductor wiring lines between a first end portion of the third inductor wiring line that is on one side and a second end portion of the third inductor wiring line that is on the other side in the extension direction of the third inductor wiring line; and 
a fourth vertical wiring line that is connected to the first end portion of the third inductor wiring line, that penetrates through the magnetic layer, and is exposed at the outer surface of the magnetic layer; 
wherein the second vertical wiring line is connected to the second end portion of the third inductor wiring line.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have another inductor wiring line and vertical wiring line beyond the two in Nishikawa, in order to obtain a desired inductance value and since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 18, Nishikawa does not explicitly disclose a third inductor wiring line that is arranged inside the magnetic layer and along which a current flows in the common direction as in the first and second inductor wiring lines between a first end portion of the third inductor wiring line that is on one side and a second end portion of the third inductor wiring line that is on another side in the extension direction of the third inductor wiring line; 
a fourth vertical wiring line that is connected to the first end portion of the third inductor wiring line, that penetrates through the magnetic layer, and that is exposed at the outer surface of the magnetic layer; and 
a fifth vertical wiring line that is connected to the second end portion of the third inductor wiring line, penetrates through the magnetic layer, and is exposed at the outer surface of the magnetic layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have another inductor wiring line and vertical wiring line beyond the two in Nishikawa, in order to obtain a desired inductance value and since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 20, Nishikawa discloses an inductor component mounted substrate comprising: 
an inductor component (i.e. coil component 10); and 
a substrate (i.e. printed circuit board) on which the inductor component is mounted; 
wherein the inductor component includes 
first and second inductor wiring lines (i.e. planar spiral conductors 21 & 22) that are arranged inside a magnetic layer (i.e. magnetic layers 11 & 12) and along which a current flows in a common direction between first end portions (i.e. outer peripheral ends 21a & 22a) of the first and second inductor wiring lines that are on one side and second end portions (i.e. inner peripheral ends 21b & 22b) of the first and second inductor wiring lines that are on another side in extension directions of the inductor wiring lines; 
a first vertical wiring line (i.e. through-hole conductor 41) that is connected to the first end portion of the first inductor wiring line, penetrates through the magnetic layer, and is exposed at an outer surface of the magnetic layer; 
a second vertical wiring line (i.e. through-hole conductor 43) that is connected to the second end portion of the first inductor wiring line, is connected to the second end portion of the second inductor wiring line, penetrates through the magnetic layer, and is exposed at the outer surface of the magnetic layer; and 
a third vertical wiring line (i.e. through-hole conductor 42) that is connected to the first end portion of the second inductor wiring line, penetrates through the magnetic layer, and is exposed at the outer surface of the magnetic layer
a first outer terminal that is connected to a part of the first vertical wiring line that is exposed at the outer surface of the magnetic layer, 
a second outer terminal that is connected to a part of the second vertical wiring line that is exposed at the outer surface of the magnetic layer and is connected to the fourth vertical wiring line, and 
a third outer terminal that is connected to a part of the third vertical wiring line that is exposed at the outer surface of the magnetic layer, 
the substrate includes a first input wiring line to which an input voltage is applied, 
a second input wiring line to which the input voltage is applied, and 
an output wiring line to which an output voltage that is lower than the input voltage is applied, 
the first input wiring line is connected to the first outer termi nal, 
the second input wiring line is connected to the third outer terminal, and 
the output wiring line is connected to the second outer terminal (Fig. 1-6, 8; Abstract; Paragraph 0032-0052, 0054, 0059, 0074). Nishikawa states that coil component 10 has three external terminals. The wiring lines in the substrate would inherently be included in the printed circuit board disclosed by Nishikawa onto which coil component 10 would be mounted. Nishikawa states that through-hole conductors 41 & 42 are considered an input side and would therefore be connected to an input voltage.
Nishikawa does not explicitly disclose a fourth vertical wiring line that is connected to the second end portion of the second inductor wiring line, penetrates through the magnetic layer, and is exposed at the outer surface of the magnetic layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have another vertical wiring line beyond the three in Nishikawa, in order to obtain a desired inductance value and since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.



Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However, it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RJA/Examiner, Art Unit 2847   

/William H. Mayo III/Primary Examiner, Art Unit 2847